Citation Nr: 0807063	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  00-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic low back strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1998 and September 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  This case was remanded 
by the Board in October 2001, and in August 2004, for further 
development. 

(The Board finds that the claim for TDIU is inextricably 
intertwined with the chronic low back strain disability.  
Because the chronic low back strain rating issue is being 
remanded, adjudication of the TDIU claim must be deferred 
pending the outcome of that issue on remand.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue)).


REMAND

The Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2005)) was enacted on November 9, 2000, changing 
the standard for processing veterans' claims.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005)).  

Generally, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, is necessary to substantiate, or that will assist in 
substantiating the elements of the claim as reasonably 
contemplated by the application.  

While the veteran was not initially notified regarding degree 
of disability and the criteria for rating that disability, 
these were subsequently explained to the veteran in a 
supplemental statement of the case (SSOC) dated in May 2007.  
However, the Court has held that, while such notice errors 
may be cured by issuance of a fully compliant VCAA notice, 
such notice must be followed by readjudication of the claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Here, the notification 
regarding degree of disability and the criteria for rating 
that disability were contained in the SSOC dated in May 2007.  
However, there was no readjudication of the claim following 
that notification.  A remand is therefore required in order 
to be in compliance with Mayfield and Prickett.  

More recently, the Court has indicated that the VCAA 
notification in claims for an increased rating must include 
certain specifics.  Section 5103(a) of title 38 of the United 
States Code requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).   Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the Court held that the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Consistent with the statutory and regulatory history, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

Here, the Board notes that the veteran was not specifically 
notified that, in order to substantiate an increased rating 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  In order to ensure compliance 
with these notification requirements, the agency of original 
jurisdiction (AOJ) should issue a notification letter that 
fully complies with the notification requirements as defined 
by the Court in Vazquez-Flores, and thereafter re-adjudicate 
the claims on appeal.  

Finally, the Board notes that the most recent examination of 
the veteran that is of record was conducted in March 2005.  
Since the information from that examination is now nearly 
three years old, the Board finds that another examination is 
necessary in order to determine the degree to which the 
veteran is disabled due to his service-connected chronic low 
back strain.  See Olson v. Principi, 3 Vet. App. 480, 482 
(1992) (VA must provide examination when appellant claims 
disability is worse than rated and available evidence is too 
old to evaluate current state of condition).  In addition to 
determining whether an increased rating is warranted, the 
Board finds that an examination is also necessary in order to 
determine if a staged rating is appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  Moreover, since the 
most recent treatment records in the record are from August 
2006, the Board will also ask the AOJ to obtain the veteran's 
most recent treatment records.

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for his low back strain 
disability, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.  The notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores, slip op. at 5-6.

2.  The AOJ should also request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim that have 
not previously been identified by the 
veteran.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

3.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo a VA spine 
examination by a physician with 
appropriate expertise to determine the 
current degree of disability experienced 
by the veteran due to his service-
connected chronic low back strain.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed and 
the results noted in the examination 
report.  

The examiner's evaluation of the 
veteran's back disability should, to the 
extent possible, relate only to the 
specific disability for which the veteran 
is service connected-chronic low back 
strain-as opposed to back injuries 
sustained by the veteran after military 
service in 1988.  In this regard, the 
examiner's attention is drawn to records 
related to that on-the-job injury, 
including the April 12, 1991, medical 
opinion of Sidney Yarbrough, M.D., that 
the veteran's degenerative disc with L4-
L5 broad base bulge with bilateral nerve 
root canal stenosis, and herniated disc 
at L5-S1 on the right came from the 1988 
on-the-job injury.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

